— Judgment unanimously affirmed, with costs. Memorandum: The action was properly dismissed as time barred, since the summons and complaint, alleging fraud, were served eight years after the commission of the act and two and one-half years after discovery of the alleged fraud. The Statute of Limitations for fraud is six years from the commission of the act, or two years from the actual or imputed discovery of the fraud (CPLR 213, subd 8; 203, subd [f]; Smith v Sarkisian, 63 AD2d 780, affd 47 NY2d 878). Section 2-725 of the Uniform Commercial Code is inapplicable since its provisions cover only causes of action based on breach of contract for sale or breach of warranty. (Appeal from judgment of Supreme Court, Monroe County, Provenzano, J. — dismiss complaint.) Present — Dillon, P. J., Doerr, Boomer, Moule and Schnepp, JJ.